           CASE 0:19-cv-01294-DWF-TNL Document 37-1 Filed 09/03/19 Page 1 of 12


 SAtIIUEL E. RollnER, MEIvtBER                                                          c0rul!il t-l'EEs
    I2STII LEGISI.,ATIVE DISI'RICT
 ltousE Bo,\ 202020. MAIN cAPlToL
ROOM JO:.8. IRVIS OTFICE BUILDINC                                                       EDUCATION
     IIARRISBURC.     P 17120-2020                                                      i\IAJORITY CIIATRMAN. SUBCOMMITTEE
        PllONE: (71,) ?R7-8550                                                             ON SASIC EDUCATION
          FAX: (71 7) 73-1-7862                                                         APPROf'RIATIONS
       srohrcr(A pchouscgop.cortr                                                       L,.\BOR RELATIONS
                                                                                        CAME & FIS}IERIES
         DISTRICT OFFICE:                                                               POLICY
:9 VILLACE ('ENTER DRIvE. SUITH A7
          REAt)lNG. I'A 196('7
                                      3{ous e of lle pr    es   ent a.tiv es
                                          COMMOKWEALTf, OF PENNSYLVANIA
       l'lJ()Nt: (6 l0) 775.5 | J(l                                                     CAUCUSES
          fAX: (610) 175-)716                      HARRISBURG
         rvrvrt.samn rltretctnn

                                                                                        COMMONWEALTH CATJCUS
                                                         April   18, 2006               EAST CENTRAL CATJCIIS




      Judge Phyllis R. Streitel
      Chester County Court of Common Pleas
      2 N. High St.
      West Chester, PAl9380

      Dear Judge Streitel:

      It has recently been brought to my attention that on March 26,2Q06, Mr. Williarrr 1'aylor Reil, a
      defendant in Criminal Action Nunrber 4470-02 before the Court of Comtnon Pleas, was tbund
      guilty of violating two provisions of tlre Transportation Code, 75 Pa. C.S.A. 5 7122 (3) and 75
      Pa. C.S.A. $ 1sa3 (a).

      I have come to know Mr. Reil very well cluring the past l4 years and I respect his understanding
      of the law concerning the right of an individual to travel, alnong other things. I believe Mr. Reil
      has a bctter understanding of this area of the law than nrany licensed attomeys.

     While I arn not a licensed attorney, I have asked a rnember of rny staff who is a Perursylvania
     licenscd attorncy to cxamine Mr. Rcil's understanding of this complex issue. The conclusion
     reached by my staff member was that Mr. Reil has thoroughly researched the issue and has based
     his arguments on solid legal precedent. I have also performed my own in-depth research over
     the years and [, too, have reached the conclusion that Mr. Reil stands on solid legal footing.

     The crux of the issue is whether Title 75 can properly be applied to an individual. Within an
     individual's right to liberty is the inherent right to travel. If one's rnovctttcnt can be restrained,
     such restraint is intrinsically a restraint of his liLrerty. Mr. Reil's use of an autonrobile is simply
     an exterrsion of his personal liberty to nrove about as he wishes,

     My rcsearch, alrd that of rny stal"l, con{irnrs that 'l'itle 75 czrn orrly properly be applicd to
     commercial vehicles and conrmercial use of the roads. An individual who wishes to utilize an
     automobile or other ntealls of conveyancc ir: orcler to excrcise his right to travel caunot lawfully
     be required 1o obtain a license to drive or to register his autornobile itt order to operate it freely
     on our roads.
     CASE 0:19-cv-01294-DWF-TNL Document 37-1 Filed 09/03/19 Page 2 of 12




 I have not reached the above conclusions without understanding th'e vast implications that would
 follow from tltese conclusions. I am well aware that a ruling of this naturswould "undo" years
 of enforcement of our existing laws. I am also well aware of the enorTnous economic impact
 such a ruling would have on the Departrnent of Transportation.

 However, no in" tortay would dare argue that we should not have eliminated slavery because it
 was too costly to the American economy. When rights are being violated, no cost is too high to
 return those rights to the individuals who hold them. Slavery is the ultimate restriction of one's
 liberty. It limits one's rights in every corrceivable way, including one's right to move about
 freely. Likewise, refusing to acknowledge an individual's right to travel is an unconstitutional
 restriction of one's liberty and should not be permitted to continue in Pennsylvania.

 I respectfully.request that you grant Mr..Reil's request for reconsideration of the March 27
 verdict and review the facts and circumstances surrounding his request. He does not wish to
 perpetuate this situation any more than necessary; he is simply asking for an acklowledgemcnt
 and protection of his right to travel and would like to return to living the peaceful life he has led
 over the years.

I would certainly be happy to speak with you conceming this issue if you would like to do so. I
appreciate your willingttess to consider the views I have expressed in this letter.

                                                   Sincerely,




                                                  Samuel E. Rohrer
                                                  State Representative
                                                   I   28tr' Legislative   District

SERjac

cc: William Taylor Reil
CASE 0:19-cv-01294-DWF-TNL Document 37-1 Filed 09/03/19 Page 3 of 12


       ll                                                                                  LC342781

       House      Bill   7

       By: Representative Franklin ofthe 43'd




                                         A BILL TO BE ENTITLED
                                                    AN ACT


   I   To amend Title 40 ofthe Official Code of Georgia Annotated, relating to motor vehicles and

   2   traffic,so as to repeal Chapter 5, relating to drivers' licenses; provide for a short title; to
   3   report the findings of the Gen6rai Assembly regarding the cbnstitutionality of certairi laws
                                                                                                           "'
   4   relating to drivers' licenses; to provide for an effective date; to repeal conflicting laws; and

   5   for other purposes.


                     BE IT ENACTED BY THE GENERAL ASSEMBLY OF GEORGIA:


   7                                             SECTION 1.
   8   This Act shall be known and may be cited as the "Right to Travel Act."


   9                                             SECTION 2.
  l0   The General Assembly finds that:

  ll        (l)   Free people have a common law and constitutional right to travel on the roads and

  t2        highways that are provided by their government for that purpose. Licensing of drivers
  l3        cannot be required offree people because taking on the restrictions ofa license requires

  t4        the surrender ofan inalienable right;

  l5        (2) In England in 1215, the right to travel was enshrined in Article 42 of MagnaCarta:
  l6         It shall be lawful to any person, for the future, to go out of our kingdom, and to return,
  t7         safely and securely, by land or by water, saving his allegiance to us, unless it be in time

  18         ofwar, for some short space, for the common good ofthe kingdom: excepting prisoners
  19         and outlaws, according to the laws of the land, and of the people of the nation at war

  20         against us, and Merchants who shall be treated as it is said above.

  21        (3)    Where rights secured by the Constitution of the United States and the State of
  22        Georgia are involved, there can be no rule making or legislation that would abrogate
  z)        these rights. The claim and exercise of a constitutional right cannot be converted into a
  :^
  z+        crime. There can be no sanction or penalty imposed upon an individual because of this
  25        exercise of constitutional rights;




                                                    H.   B.7
                                                     -l-
CASE 0:19-cv-01294-DWF-TNL Document 37-1 Filed 09/03/19 Page 4 of 12


        1l                                                                                    LC342781
  26         (4)      American citizens have the inalienable right to use the roads and'highways
  27         unrestricted in any manner so long as they are not damaging or violating property or

  28         rights of others. The govemment, by requiring the people to obtain drivers' licenses, is
  29         restricting, and therefore violating, the people's common law and constitutional right to
  30         travel;
  31         (5)   In Shapirov Thompson,394 U.S.618 (1969), Justice Potter Stewart noted in               a

  32         concurring opinion that the right to travel "is a right broadly asseft;ble against private
  33         interference as well as governmental action. Like the right of association...it is a virtually

  34         unconditional personal right, guaranteed by the Constitution to us all." The Articles of
  35         Confederation had an explicit right to travel; and we hold that the right to havel is so

  36         fundamental that the Framers thought it was unnecessary to include it in the Constitution

  37         or the    Bill of Rights;
  38         (6) The right to travel upon the public highways is not a mere privilege which may         be

  39         permitted or prohibited at   will but the common right which every citizen     has under his

  40         or her right to life, liberly, and the pursuit of happiness. Under this constitutional
  41         guarantee one may, therefore, under normal conditions, travel at his or her inclination

  42         along the public highways or in public places while conducting himself or herself in an
  43         orderly and decent manner; and
  44         (7)   Thus, the legislature does not have the power to abrogate the citizens' right to travel

  45         upon the public roads by passing legislation forcing the citizen to Waive the right and
  46         convert that right into a privilege.



  47                                                SECTION 3.
  48   Title 40 ofthe Official Code of Georgia Annotated, relating to motor vehicles and traffic, is
  49   amended by repealing Chapter 5, relating to drivers' licenses, and.designating said chapter

  50   as reserved.



  5r                                          ''incuor.ii. "'j
  52   This Act shall become eflective upon its approval by the Governor or upon its becoming law

  53   without such approval.


  54                                        SECTION 5.
  55 All laws and parts of laws in conflict with this Act are repealed.




                                                      H. B.7
                                                         a
      CASE 0:19-cv-01294-DWF-TNL
New Hampshire-20 1 8-HB I 778-Introduced
                                         Document 37-1 Filed 09/03/19 Page 5 of Page
                                                                                12 1 of7



                                           HB 1778-FN-A-LOCAL - AS INTRODUCED



                                                              2018 SESSION
 r8-2144
 03/10


 HOUSE BILL 7 7 7 8- FN-A-LO                CAL

 AN ACT relative to registration of commercial motor vehicles and operator's/drivers' licenses.

 SPONSORS:Rep. Marple, Men.24; Rep.Itse, Rock. l0; Rep. Comeau, Carr.5


 COMMITTEE:Transportation                                                        I




                                                                ANALYSIS

 This bill restates the "right to travel" and requires the department of safety to provide at no cost to all noncommercial
 automobile and noncommercial conveyance owners a decal and identification card that states the holder is exempt from
 registering his or her private conveyance under the Uniform Commercial Code exemption for consumer goods and
 household goods.


 This bill also repeals requirements for certain drivers to aquire noncommercial drivers' Iicenses.




 Explanation: Matter added to current law appears in boltl italics.
 Matter removed from current law appears     t@
 Matter rvhich is either (a) all new or (b) repealed and reenacted appears in regular type.
 r8-2144
 03/l 0

                                                    STATE OF NEW HAMPSHIRE

                                           In the Year of Our Lord Two Thousand Eighteen

 AN ACT relative to registration of commercial motor vehicles and operator's/drivers'         ticenses.


                     Be it Enacted by the Senate and House of Representatives in General Court convened:


 I   Statement of Purpose. The general court finds that the authority of the department            of safety is limited to only the
 commercial users of the public ways and thatthe corporate state employees have, by their silence, failed to fully inform

 the sovereign people of this state that an automobile has been confirmed by Chief Justice Grimes, in 108 N.H. 386, to be

 "private property" defined by current RSA 382-A:9-109, as "household goods" and "consumer goods" not for commercial
 use or for profit or gain. Further, the coufts have found that corporate public servants who ignore their accountability as




https://legiscan.com/NH/text/HB1778lidl1659567A{ew                           Hampshire-2018-HB1778-Introdu... 812912019
      CASE 0:19-cv-01294-DWF-TNL
New Hampshire-20 1 8-HB I 778-Introduced Document 37-1 Filed 09/03/19 Page 6 of Page2
                                                                                12    of7


 mandated in Article 8, N.H.      Bill of Rights       have by their silence and failure to fully inform the sovereign people of the

 consequences arising from the corporate "offer to contract," is deemed silent deception and inducement by fraud.

 2" Right to   Travel. RSA 261:40    is repealed and reenacted to read as     follows:                    I




 261:40 Right to Travel.
 I.   For the purposes ofthis   section:           I




 (a) "Automobile" and "motorcycle"       means any self-propelled conveyance used for noncommercial travel upon the public

 ways.
 (b) "Motor vehicle" means       any self-propelled conveyance designed and used upon the public ways for profit or gain in

 business or commerce.

 (c)     "Household goods" or "consumer goods" has the same meaning as the Uniform Commercial Code found at RSA

 382-A:9-tr02 and shall include an automobile. Automobiles and all noncomryrercial conveyances shall be exempt from the

 license and regishation required of commercial motor vehicles.

 (d) "Operator" or "driver"     means one who controls the movement of a conveyance upon the public way for commercial or

 business purposes.

 (e) "Traveler"   means one who controls the automobile or other noncommercial conveyance.

 (f)    "Common law" means the sole remedy' for any controversy arising from or by the public use of household goods or

 consumer goods such as an automobile or other noncommercial conveyance.

 II.    The department of safety shall provide, at no cost, every noncommercial automobile owner or owner of an other
 noncommercial conveyance with an appropriate decal imprinted with the words "RSA 382-A:9-109 Exempt." The
 division of motor vehicles shall also issue all noncommercial traveler a photo identification card at no cost with the words
 "RSA 382-4:9-109 Exempt" printed on such identification card. This identification card is not a contract or a license or
 instrument that would require compelled performance by the holder and shall provide every law enforcement agency with

 notice of the holder's exemption from the statutes that are required for the commercial use of the public way for profit or
 gain.

 III.   The automobile and all noncommercial conveyances are exempt from registration and taxation and the owner of such

 automobile or noncommercial conveyance are exempt from the requirement of a license that is necessary for commercial
 use of the public ways. The owner of the automobile shail be consideied to be exeroising the common unalienable "Right

 to Travel on the public right-of-way in the ordinary and lawful pursuit of life, liberly, and the pursuit of happiness."

 3 Vanity Plate Fees. Amend       RSA 263:52, I to read as follows:
 I.Theproceedsfrom[]thevanityplateservicefeecol|ectedin
 accordance with RSA 261:89, plus the fee for the renewal of the use of such plates, after any refunding authorized by law

 and costs    of such plates or designation of effective periods thereof and issuance of         same have been appropriated and

 deducted, shall be expended for course materials, licensing of schools, and certification of inshuctors in connection with

 safe motor vehicle driving conducted in or under the supervision of secondary schools. Such balance shall be kept in a

 separate fund. The commissioner of safety shall adopt, pursuant to RSA 541-A, and publish, rules governing the courses

 of instruction and training.
 4    Original and Youth Operators Commercial Licenses; Cross Reference Rernoved. Amend RSA 263:14, III(a) to read               as

 follows:



https://legiscan.com/NH/text/H817781id116595674{ew Hampshire-2018-HB1778-Introdu... 812912019
      CASE 0:19-cv-01294-DWF-TNL Document 37-1 Filed 09/03/19 Page 7 ofPage
New Hampshire-20 I 8-HB I 778-Introduced
                                                                        12 3 of7


 (a) The director is authorized to revoke or suspend any original commercisl            license held by a person under 20 years   of
 age after a hearing upon a showing by its records or other sufficient evidence that the driver has committed an offense,

 excluding the offenses of [RSAa6]+a+l RSA 261 :59[5] and RSA 266:5, following the issuance of an original contmerciol

 license for which the original conmtercial license holder has been convicted.

 5    Drivers'Licenses; Rules. Amend RSA          2l-P:l4,IV to read as follows:
 IV.    The commissioner of safety shall adopt rules, under RSA 541-A tana-nS++ggS], relative to licensing conunercial

 drivers as follows:
 (3)    r

 by+S 463+t

 ($l    ' Restric ted conunera'al licenses, as duthoriied by RSA 263:13 .''

 I@)l (b) Conditions and requirements for         a   conmtercial driver's license, as authorized by RSA 263:14-263:33-b.

 l(4] @          Intrastate contmercial licenses for nonresidents, as authorized by RSA 263:39-a.

 l@l (d) Access to information regarding anatomical gifts, as authorized by RSA 263:41.
 t



 t@l @           Petitions for refund of fees, as authorized by RSA 263:43.

 W)l        0    Application and requirements for issuance of conmrcrcial motor vehicle drivers' school licenses, as authorized by
 RSA 263 :44-47 and 263:49-51.

     l})l @ Suspension       or revocation of a conmtercial driver's license or driving privilege, as authorized by RSA     263:53

 through RSA 263:65, RSA 263:73, RSA 265-4:26, and RSA 265-A:29.

 W)] @            Appeals of comnrcrcial driver's license denial, suspension, or revocation, as authorized by RSA 263:75, RSA

 265-A:34, and RSA 263:76.

 t$l (i/ Application for and issuance of a connrercial vanpooler's permit, as authorized         by RSA 376:2,XIL

 I@)l0 Commercial driver license requirements, as authorized by RSA 263:98.
 t
 @1
 L@l        @     Formdt,tontent ahd irroceduies for the itisplay oftheh6tice rdquirbd undbf RSA 260:10-a, II.

 t@l0            Criteria for waiver of the default fee required under RSA 263:56-a,l-a.

 l(g)l (nl Approval of driver attitude programs and fee as provided in RSA 263:56-e.
 I@l        0,   Administrative suspension of motor vehicle conmterciol licenses pursuant to RSA 265:91-b and RSA 265:91'c
 and RSA 265-A:30 through RSA 265-4:32, including notices, forms, temporary driving permits, hearing procedures, and

 procedures for restoration after the suspension period.

 l(91 @ Establishment of administrative procedures to aid in the collection of protested checks relating to conmrcrcial
 drivers' licenses, vehicle registrations, titles, permits or fees, including provisions for suspension of conmrcrcial license,
 registmtion, title, or permit.

 t@l @ Procedures for conducting the problem conunercisl driver pointer system search, including forms and.procedures
 to be used in conducting a problem conuircrcial driver pointer search as initiated by an employer.

 6    Commercial License Expiration. Amend RSA 263:10 to read as follows:



https://legiscan.com/NH/text/FlB1778lidl1659567A{ew Hampshire-2O18-HB1778-Introdu... 812912019
      CASE 0:19-cv-01294-DWF-TNL
New Hampshire-20 1 8-HB I 778-Introduced Document 37-1 Filed 09/03/19 Page 8 of Page
                                                                                12 4 of7


  263:10 ComntercislLicense Expiration.

 t.    Iexeept as      previdea                                                           f AII comnrcrcial licenses shall expire on
 the fifth anniversary of the conmtercial license holder's date of birth following the date of issuance. The department shall

 notiff    each holder of a comnrcrcral license by mail addressed to the holder's last known address, or,         if   the contntercial
 license holder has so elected, by electronic, telephonic, or other means, 30 days prior to the expiration date thereof of a

 place and time when he or she shall appear for the issuance of a new commercial license and any availability of electronic

 co   nurcrc ia I license renewal.

 II.   Notwithstanding paragraph I, the director may adopt rules pursuant to RSA 541-4 providing for the renewal of [dri+e+]

 comnwcial licenses by applicants on-line rather than by appearing in person; provided that the applicant is otherwise
 eligible for commercral license renewal,      [@                                                                                  hs5

 submitted proof sufficient !o the director that he or she. meets the visual acuity requirements for commercial licensing, and

 has a computerized image on file with the division.         A comnterciul     license may be renewed on-line only once in every

 other license renewal cycle and the next cycle shall require appearance in person at a comntercial licensing facility.

 7    Selective Service Registration. Amend RSA 187-4:39 to read as follows:

 187-A:39 Application.

 [LJ No person who is not in compliance with the Military Selective Service Act          as   provided in 50 U.S.C. app. section 451
 et seq. shall:                                                                                            .




 fta)l L Be permitted to enroll in a state-supported institution of postsecondary or higher education.
 t(b)] /L Be eligible to receive a loan, grant, scholarship, or other financial assistance for postsecondary       higher education
 supported by state revenue, including federal funds, gifts, or grants accepted by the state, or to receive a student loan
 guaranteed by the state.

 t@l     ill.   Having attained the age   of l8   years, be eligible for employment by or service to tire state or any political

 subdivision of the state, including all state boards, commissions, departments, agencies, and institutions.

 t                                                                                                                         m pursua*
 te RSA 263 :5 e shall be eensidered te be in eemplianee rvitlrthe Seleetive Sen'iee Aet fer purpeses ef this seetien,]

 8    License Required. Amend RSA 263:       l, I to read as follows:
 I.   No person, except those expressly exempted under RSA 263:25 or other provisions of this title, shall drive any motor
 vehicle upon any way in this state.,/or conmtercial purposes unless such person has a valid driver's license, as required

 under the provisions ofthis chapter, for the class or type ofvehicle being driven.

 9    Possession of License. Amend RSA 263:2 to read as follows:

 263:2 Possession of License Required. Every person driving             a motor vehicle for commercial purposes shall have his      or
 /ter driver's license upon his or her person or in the vehicle in some easily accessible place and shall display the same on
 demand of and manually surrender the same into the hands of the demanding officer for the inspection thereof. No person

 charged with a violation of this section shall be convicted     il   within a period of 48 hours, he or she produces in the office
 of the arresting officer evidence that he or she held a valid driver's license which was in effect at the time of his or her
 arrest.          .,



 l0    Repeal. The following are repealed:

 I.   RSA 263:7-a, relative to allowing an unlicensed driver to drive a car.



https://legiscan.com/NFVtext/FlB1778lid/1659567Atrew Hampshire-2O18-H81778-Inhodu... 8l2gl20l9
 New Hampshire-20
      CASE 0:19-cv-01294-DWF-TNL
                  I 8-HB 1 778-Introduced Document 37-1 Filed 09/03/19 Page 9 of 12
                                                                                 Page 5 of7


      II. RSA 263:l-b, relative to offenses committed by an unlicensed          driver.
      III. RSA 263:l-c,relative to the effect of a d.iu".s license.
      IV.   RSA 263:l-d, relative to enhanced drivers' licenses and identification cards.

  V.        RSA 263:4,relative to limiting a driver to one license.

  VI.       RSA 263:5,relative to an application for a driver's license.

  VII. RSA 263:5-a, relative to an application by a new resident.          ,




  VIII. RSA 263:5-b, relative to drivers' licenses for members of the armed forces.
  IX. RSA         263:5-c,relative to compliance with federal selective service requirements

  X.       RSA 263:5-d, relative to acceptable forms of identification in order to receive a drivers' license.

  XI.       RSA 263:5-e, relative to proof of residence in order to receive a drivers' license.

  XII. RSA 263:5-f, relative to application'for a driver's license by residents'without a'permanent street.address.         .




  XIII. RSA 263:6,relative to requiring the completion of an examination in order to receive a driver's license.
  XIV' RSA 263:6-a, relative to informing first-time applicants of the DWI and controlled drug laws.
  XV.        RSA 263:6-b, relative to the medical/vision advisory board.

  xvl.        RSA 263:6-c, relative to blind pedestrian information and examination.

  XVII.       RSA 263:6-d, relative to reporting medically unfit persons.

  XVIII.       RSA 263:7, relative to reexamination for a driver's license.

  xIX.        RSA 261:52-a, relative to notice that interest and dividends tax may be due.

 XX.         RSA 263:42,I, relative to fees for drivers' licenses.

 XXI.        RSA 261:59-a, relative to proof of valid regishation.
  I   I    Effective Date. This act shall take effect 60 days after its passage.


 LBAO
  l8-2144
  tv30/17


                                                HB 1778-FN-A-LOCAL- FISCAL NOTE
                         r-i                                 AS INTRODUCED


 AN ACT relative to registration of commercial motor vehicles and operator's/drivers' licenses.


 FISCALIMPACT: IX                   ] State         [    ] County              I X I Local          [   | None

                                                                Estimated fncrease / (Decrease)
  STATE:                                 FY 2019                 FY 2020               FY 2021                        FY 2022
          Appropriation                                 $0                        $0                          s0                    $0
                                     Indeterminable            Indeterminable                lndeterminable        Indeterminable
          Revenue
                                        Decrease                    Decrease                   Decrease              Decrease
                                                              Indeterminable                 Indeterminable        Indeterminable
          Expenditures               Indeterminable
                                                                    Decrease                   Decrease              Decrease
  Funding Source:



https://legiscan.com/NH/text/FlB1778lidlT659567Atrew Hampshire-2018-HB1778-Introdu... gl29/2019
      CASE 0:19-cv-01294-DWF-TNL
New Hampshire-20 1 8-HB 1778-Introduced Document 37-1 Filed 09/03/19 Page 10 ofPage
                                                                                12 6 of7


                                  I X ] General          [   ] Education             lX I Highway              IX]Other-    Restricted
                               Cost of Collections* and Others                  Method
  *Pursuant to Part II, article 6-a of the New Hampshire constitution, any costs associated with the collection and administration     of
  Highway Funds by the Department of Safety shall be deducted by the Department before such funds are credited to the Highway
  Fund as unrestricted revenue.


  LOCAL:
                                   Indeterminable             Indeterminable                  Indeterminable          Indeterminable
    Revenue
                                      Decrease                     Decrease                      Decrease                Decrease
    Expenditures                   Indeterminable             Indeterminable                 Indeterminable           Indeterminable



 METHODOLOGY:
       This bill repeals laws requiring a driver's license for all non-commercial drivers and the registration requirement for

       all non-commercial vehicles and conveyances,          as   well   as requires the   Department of Safety to issue non-commerciai

       automobile owners a vehicle decal stating the vehicle is exempt from registration and a photo identification card,

       both at no cost. Vehicles     will   also no longer require an annual inspection. Lastly, this          bill removes the compliance
       aspect with the Selective Service Act for those who have authorized the Department to submit information to the

       Selective Service System.



       The changes proposed in this bill would result in revenue reduction due to the elimination of licensing, registration,

       and inspection requirements, both to the state and local governments. Based on current registration and licensing

       data, this   bill will have the following estimated impact on state and local revenues:
                                    FY 2019                   FY 2020                      FY 2021                FY 2022
      Revenue
          on                        ($86,000,000)             ($86,ooo,ooo)                (s86,ooo,ooo)          ($86,000,000)
Licensi                             ($12,500,000)             ($12,500,000)                 ($5,500,000)          ($12,500,000)
Inspection                           ($4.000.000)              ($4.000.000)                 ($4.000.000)           ($4.000.000)
State Total                        ($102,500,000)            ($102,500,000)                ($95,500,000)         ($102,500,000)


Local Revenue
          on                       ($250,255,684)            ($250,255,684)            (s2s0.2s5.684)            ($250,255,684)
Apportionment A*                                  $0          ($12,300,000)                ($ 12,300,000)         ($l1,460,000)
Local Total                        ($250,255,684)            ($262,555,684)            ($262,555,684)            (s261,715,684)
       *Pursuant to RSA 235:23 ("Apportionment A"), 12 percent of total road toll revenue and motor vehicle fees are distributed from

       the state highway fund to cities and towns pursuant to the specified formula in the follorving year.



       The above state revenue reductions would impact the state general fund, highway fund, several revolving funds
       including the motorcycle rider safety fund and driver training fund, and the conservation number plate fund which
       allocates funds to department of transportation, department of natural and cultural resources, department of fish and

       game, the state conservation committee, and the land and community heritage investment authority.




https://legiscan.com/NH/text/l{B17781id11659567A{ew Hampshire-2018-HB1778-Introdu... 812912019
      CASE 0:19-cv-01294-DWF-TNL
New Hampshire-20 1 8-HB 1 778-Inttoduced
                                         Document 37-1 Filed 09/03/19 Page 11 ofPageT
                                                                                 12 of7


          The division of motor vehicles' (DMV) driver license software would need to be modified to allow for the issuance

          of the new type of identification card required by this bill. The vendor has estimated a cost of approximately
      ,   $300,000 to reprogram the system to issue this identification card. The above cost does not include the cost of
          design and production ofthe new identification card. A new card type would need to be designed and produced and

          the driver license production system would need to be reprogramined to accommodate production of the new card.

           The cost associated with this system change is indeterminable at this time. Municipalities may also incur system

          programming costs in FY 2019 to reflect the changes in this bill, the overall impact to local expenditures cannot be

          determined.



 AGENCIES CONTACTED:
  '       bepartment of Safety




https://legiscan.com/NFVtext/FlB1778lidlI659567Atrew Hampshire-2018-H81778-Introdu... 812912019
CASE 0:19-cv-01294-DWF-TNL Document 37-1 Filed 09/03/19 Page 12 of 12




                                         -4-)'4€F

                                 -"**
                             n'r',i* *   .-= --:-
                                         --::A-'+'
